Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.
Applicant’s interview summary, filed May 18, 2022, is acknowledged.
Claims 1-18, filed May 18, 2022, are examined on the merits.
RESPONSE TO ARGUMENTS
On pages 10-14 of the response filed May 18, 2022, Applicant’s argument by claim amendment has overcome the 35 USC 103 rejection directed to claims 1-18.  The new limitation has been addressed by the citation of Lynch et al. (US 2003/0033242 A1) as necessitated by claim amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreier et al. (Schreier hereafter, CA 2286151 A1) in view of Van Vooren et al. (Vooren hereafter, US 2009/0327154 A1) and Levine et al. (Levine hereafter, US 6,233,566 B1).

It is noted that the claims could reasonably be interpreted as an automation of a manual loan processing activity requiring elementary arithmetic skills for the determination of percentage and backing value.  The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)

Claim 1 Schreier discloses a system for processing backing records for resource requests, the system comprising:
a resource chronicle data store comprising a plurality of resource chronicles, wherein each resource chronicle of the plurality of resource chronicles is associated with a resource request (page 8, lines 18-19, e.g. report requests), and wherein each resource request comprises a resource value (page 18, lines 19-23, e.g. multiple record tables);
a backing data store comprising a plurality of backing records, wherein each backing record of the plurality of backing records represents collateral for at least one resource request, and the plurality of backing records are indexed based on at least one of ownership, type, value, performance, resource request, or institute (page 7, lines 11-27, e.g. collateral database);
a backing manager running on one or more processors, wherein the backing manager is configured to:
retrieve a new resource chronicle from the resource chronicle data store, wherein the new resource chronicle is associated with a new resource request from a requestor (page 15, lines 24-36, e.g. If a request of an acceptability check is issuing a report request, the system will retrieve the appropriate acceptability table and all the positions in the associated account. The account will be valued as previously described, and totals for all values under consideration in a table are filled with the collateral contribution values in the accounts for each limit category);
retrieve a first backing record from the backing data store, wherein the first backing record represents first collateral for the new resource request wherein the first collateral has a backing value (page 16, lines 5-6, e.g. system retrieves the minimum call amount for the collateral);
However, Schreier does not explicitly disclose the collateral database being indexed. 
Vooren discloses it should be appreciated that a transaction recorder 38 is provided for recording the actions taken by the collateral management system. These records are then indexed so as to enable users to analyze the transaction data to determine whether the collateral management system 12 is efficiently allocated collateral. For example, using the historical data stored in the transaction recorder 38, the system may generate information tables that present information about items that are over-collateralized, how long they have been over-collateralized, and by how much they have been over-collateralized. This information apprises management as to whether the bank's collateral is being used efficiently (page 5, [0051]).  
One of ordinary skill in the art at the time of the claimed invention would have been motivated by Vooren to improve the method of Schreier to determine whether the collateral management system 12 is efficiently allocated collateral.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Schreier with the indexing of Vooren to determine whether the collateral management system 12 is efficiently allocated collateral.
However, Schreier as modified does not disclose determine percentage of the first collateral owned by the requestor; determine a portion of the percentage of the first collateral that is serving as backing for at least one other request; determine an available amount of the first collateral by reducing the backing value of the first collateral based on the portion of the percentage of the first collateral; determine an adjusted backing value of the first collateral, wherein the adjusted backing value is determined by adjusting the reduced backing value of the first collateral based on an adjustment amount set by an institute for a collateral type of the first collateral; compare the adjusted backing value to the resource value of the new resource request; and general an approval of the new request if the adjusted backing value is greater than or equal to the resource value of the new resource request.
Lynch discloses determine percentage of the first collateral owned by the requestor (page 10, [0101], e.g. Calculate 80% of the value of the home); 
determine a portion of the percentage of the first collateral that is serving as backing for at least one other request (page 11, [0125], e.g. Calculated 80% of the value of the collateral); 
determine an available amount of the first collateral by reducing the backing value of the first collateral based on the portion of the percentage of the first collateral (page 11, [0128], e.g. Calculate loan amount for second loan by using 20%, page 12, [0140], e.g. calculation of a reduced term loan…a calculation of surplus equity in the collateral); 
determine an adjusted backing value of the first collateral (page 12, [0140], e.g. calculation of a reduced term loan…a calculation of surplus equity in the collateral), wherein the adjusted backing value is determined by adjusting the reduced backing value of the first collateral based on an adjustment amount set by an institute for a collateral type of the first collateral (page 2, [0026], e.g. Loan-to-value (LTV) ratio) It is noted that the loan-to-value (LTV) ratio is an assessment of lending risk that financial institutions and other lenders examine before approving a mortgage (see https://www.investopedia.com/terms/l/loantovalue.asp); 
compare the adjusted backing value to the resource value of the new resource request (page 11, [0131], e.g. the difference between loan amount available for the first and total required may be a negative number signifying the amount necessary for the second loan); and generate an approval of the new request if the adjusted backing value is greater than or equal to the resource value of the new resource request ([0012], e.g. The automated process of deal structuring benefits the potential borrower by providing the ability to easily explore different deal scenarios, as well as greatly reducing the amount of time required to obtain approval of a mortgage loan).
Lynch discloses automated process of deal structuring benefits the potential borrower by providing the ability to easily explore different deal scenarios, as well as greatly reducing the amount of time required to obtain approval of a mortgage loan (page 1, [0012]).  One of ordinary skill in the art at the time of the invention would have been motivated by Lynch to improve the method of Schreier as modified to providing the ability to easily explore different deal scenarios, as well as greatly reducing the amount of time required to obtain approval of a mortgage loan.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Schreier with the backing value adjustment of Lynch to provide the ability to easily explore different deal scenarios, as well as greatly reducing the amount of time required to obtain approval of a mortgage loan.
Claim 2, Schreier as modified discloses the collateral type of the first collateral comprises at least one of real property, personal property, securities (Schreier, page 8, line 2, e.g. securities), treasury notes, automobiles, motor homes, boats, or airplanes.
Claim 3, Schreier as modified discloses the new resource request is for a residential, business, equipment, vehicle, or personal loan (Schreier, page 2, line 15, e.g. securing loans).
Claim 4, Schreier as modified discloses the backing manager is further configured to associate the first backing record with the new resource request (Schreier, page 15, lines 24-30, e.g. the system will retrieve the appropriate acceptability table and all the positions in the associated account. The account will be valued as previously described, and totals for all values under consideration in a table are filled with the collateral contribution values in the accounts for each limit category).
Claim 5, Schreier as modified discloses the adjustment amount set by an institute for a collateral type of the first collateral corresponds to a rate at which the reduced backing value the first collateral is adjusted (Lynch, page 2, [0026], e.g. Loan-to-value (LTV) ratio) It is noted that the loan-to-value (LTV) ratio is an assessment of lending risk that financial institutions and other lenders examine before approving a mortgage (see https://www.investopedia.com/terms/l/loantovalue.asp).
Claim 6, Schreier as modified discloses the backing manager is further configured to output a message with instructions to record the new resource request against the first collateral (Schreier, page 16, lines 14-15, e.g. if the shortfall check was initiated by the receipt of a message, the system will return the results to the initiating process).
Claims 7-18, Schreier as modified discloses a method and a computer-readable medium (Schreier, Figure 1) for implementing the above cited system.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Collins et al. (US 7,630,934 B1) discloses an automated credit risk management system based on collateral information of marketable securities.
Mizutani et al. (US 2005/0065864 A1) discloses a loan management system comprising the identification of a collateral to execute a loan.
Marshall et al. (US 2012/0030092 A1) discloses a method of determining a current equity value associated with the collateral.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152